SULLIVAN, J.
Epitomized Opinion
Stauffer, a resident of Indiana, brought suit ii an Indiana court against his wife for divorce afi< custody of his child. During the pendency of th!i; suit the wife fled from Indiana to Cleveland to avo'ii the unfavorable termination of this suit agains her. Learning of this fact, Stauffer came to Ohii and took out a writ of habeas corpus for the child Subsequently he was indicted in Ohio and triiei before Judge Baer of the Common Pleas Court 'p Cuyahoga county for violating the statute relati®; to the neglect of a minor child. ' As Stauffer wá convicted,'he prosecuted error to Court of Appeals In reversing the judgment, the- Court of Appeal held:
1. The legislature of this state has. no power q authority to control the domestic relations of eiti zens of other states not now residing in this stat'^ and who have never resided in this state, or t compel, by law, the performance of any duties 6 obligations of parents arising from the laws ó Ohio, when the legal residence of both parent an< child is in another state, especially where a defend ant is not responsible for the bringing of said chil into'this'state. -